UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6796



WALLACE SPENCER DAVIS,

                                              Plaintiff - Appellant,

          versus

MEMBERS, Virginia Department of Corrections;
RON ANGELONE; GENE JOHNSON, Department Direc-
tor, Virginia Department of Corrections; DEP-
UTY DIRECTOR, Security, Virginia Department
of Corrections; DEPUTY DIRECTOR, Treatment,
Virginia Department of Corrections,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-13-R)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Wallace Spencer Davis, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

previous notice of appeal as moot, denying his motion for relief

from the court's order denying his motions for default, and grant-

ing his motion to resume active consideration of his case. We dis-

miss the appeal for lack of jurisdiction because the order is not
appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2